Case 1:04-cr-10194-WGY Document 660 Filed 09/16/19 Page 1of5

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA,

Vv.
CRIMINAL ACTION
ANTHONY BUCCI, No. 04-10194-WGY

Defendant.

 

YOUNG, D.J. September 16, 2019
ORDER

This Court may grant an inmate’s motion for a reduction of
his term of imprisonment if “extraordinary and compelling
reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c) (1) (A) (i). Congress has not specified the
circumstances that qualify as “extraordinary and compelling
reasons” except to state that a reduction pursuant to this
provision must be “consistent with applicable policy statements
issued by the Sentencing Commission.” Id. § 3582(c) (1) (A).

In commentary to guidance it issued prior to Congress's
passage of the First Step Act, the Sentencing Commission defined
four circumstances in which “extraordinary and compelling
reasons” for a sentence reduction exist. U.S.S.G. § 1Bl.13 n.1.
For one, the Sentencing Commission specified that “[t]he death

or incapacitation of the caregiver of the defendant’s minor
Case 1:04-cr-10194-WGY Document 660 Filed 09/16/19 Page 2 of 5

child or minor children” or “[t]he incapacitation of the
defendant’s spouse or registered partner when the defendant
would be the only available caregiver for the spouse or
registered partner” is an “extraordinary and compelling
reason[].” Id. § 1B1.13 n.1(C). The Sentencing Commission
further provided that a defendant may be entitled to a sentence
reduction if, “[a]s determined by the Director of the Bureau of
Prisons, there exists in the defendant’s case an extraordinary
and compelling reason other than, or in connection with, the
reasons described in subdivisions (A) through (C)” of that
application note. Id. § 1B1.13 n.1(D).

There has been some dispute about how courts ought
interpret this guidance now that the First Step Act modified the
role of the Bureau of Prisons in the compassionate release
process. Compare United States v. Cantu, No. 1:05-CR-458-1,
2019 U.S. Dist. LEXIS 100923, at *6-12 (S.D. Tex. June 17, 2019)
(holding that requiring the Bureau of Prisons to determine when
additional extraordinary or compelling reasons exist after the
passage of the First Step Act “would contravene the explicit
purpose of the new amendments”), with United States v. Lynn, No.
89-0072-WS, 2019 U.S. Dist. LEXIS 135987, at *7-11 (S.D. Ala.
Aug. 12, 2019) (holding that Sentencing Commission’s pre-First
Step Act guidance binds courts unless and until the Commission

chooses to amend it to decide that the Bureau of Prisons should
Case 1:04-cr-10194-WGY Document 660 Filed 09/16/19 Page 3 of 5

no longer “be the gatekeeper regarding the residual category of
extraordinary and compelling reasons for compassionate
release”).

This Court agrees with Judge Hornby of the District of
Maine that interpreting the Sentencing Commission’s guidance on
compassionate release today begins with the premise that “(t]he
First Step Act did not change the statutory criteria for
compassionate release, but it did change the procedures, so that
the Bureau of Prisons is no longer an obstacle to a court’s
consideration of whether compassionate release is appropriate.”
United States v. Fox, No. 2:14-CR-03-DBH, 2019 U.S. Dist. LEXIS
115388, at *5 (D. Me. July 11, 2019). Therefore, the most
sensible interpretation of the Sentencing Commission’s guidance
in light of Congress’s recent statutory amendments is that “the
Commission’s existing policy statement provides helpful guidance
on the factors that support compassionate release, although it
is not ultimately conclusive.” Id.; see also United States v.
Beck, No. 1:13-CR-186-6, 2019 U.S. Dist. LEXIS 108542, at *14-
16, 22-25 (M.D.N.C. June 28, 2019) (“Read in light of the First
Step Act, it is consistent with the old policy statement and
with the Commission guidance more generally for courts to
exercise similar discretion as that previously reserved to the
[Bureau of Prisons] Director in evaluating motions by defendants

for compassionate release.”).
Case 1:04-cr-10194-WGY Document 660 Filed 09/16/19 Page 4 of 5

Mr. Bucci’s circumstances are similar to those that the
Sentencing Commission specifically articulated as examples of
“extraordinary and compelling reasons” in its policy guidance.
See U.S.S.G. § 1B1.13 n.1. Mr. Bucci is the “only available
caregiver,” id. § 1B1.13 n.1(C) (ii), for an ailing, close member
of his family: his mother. See Mot. Release 18 U.S.C.

§ 3582(c) (1) (A) (i) (“Mot. Release”) 7-8, ECF No. 656 & Ex. 1,
Supp. Documentation 14-17, ECF No. 656-1; Letter Rosemarie
Keefe, ECF No. 657. This Court sees no reason to discount this
unique role simply because the incapacitated family member is a
parent and not a spouse.

While surely many inmates share the plight of having an
incapacitated spouse or partner at home, the Sentencing
Commission has made clear that courts ought consider that
circumstance an “extraordinary and compelling reason” for
compassionate release only when the defendant is the “only
available caregiver” for him or her. U.S.S.G. § 1B1.13
n.1(C) (ii). When a defendant is the “only available caregiver”
for an incapacitated parent (perhaps a more unique occurrence
given that inmates may have siblings or other family members
able to care for their parents), then, it is likewise an
“extraordinary and compelling” reason warranting compassionate

release. But see United States v. Ingram, No. 2:14-cr-40, 2019

 

U.S. Dist. LEXIS 118304, at *4-5 (S.D. Ohio July 16, 2019)
. Case 1:04-cr-10194-WGY Document 660 Filed 09/16/19 Page5of5

(denying compassionate release to defendant to care for ill
mother because “[mJany, if not all inmates, have aging and sick
parents”).

This Court rules that Mr. Bucci’s role as the only
potential caregiver for his ailing mother is an “extraordinary
and compelling reason” for compassionate release. See U.S.S.G.
§ 1B1.13(1) (A). Further, the documents submitted to the Court
show that he has demonstrated rehabilitation through his
substantial time in prison, including by devoting much of his
time to care for terminally ill inmates. See Mot. Release 10-
11; Supp. Documentation 18, 25-26; Anthony Bucci Compassionate
Release Pet. Letter Recommendation, ECF No. 658. Thus, this
Court GRANTS Mr. Bucci’s motion to reduce his sentence pursuant
to section 3582(c) (1) (A) (i) of title 19 of the United States
Code, ECF No. 656. The Clerk shall promptly set a hearing for
Mr. Bucci’s resentencing in accordance with this order.

SO ORDERED.

      

WILLIAM G.
DISTRICT JPDGE
